NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12116

             COMMONWEALTH    vs.   RAFAEL FLORES LOPEZ.


                            August 9, 2016.


Supreme Judicial Court, Superintendence of inferior courts.
     Practice, Criminal, Interlocutory appeal.



     Rafael Flores Lopez has been indicted for several crimes
including trafficking in cocaine, in violation of G. L. c. 94C,
§ 32E (b) (4); and committing a drug violation near a school or
park, in violation of G. L. c. 94C, § 32J. After a judge in the
Superior Court denied his motion to suppress, he applied to a
single justice in the county court for leave to pursue an
interlocutory appeal pursuant to Mass. R. Crim. P. 15, as
appearing in 422 Mass. 1501 (1996). The single justice denied
the application, and Lopez now purports to appeal.

     The appeal is not properly before us. "A defendant in a
criminal case has no right to appeal to the full court from a
single justice's denial of an application for leave to appeal."
Commonwealth v. Santry, 469 Mass. 1001, 1001 (2014), and cases
cited.1

                                     Appeal dismissed.



     1
       Lopez mistakenly claims that the court "does allow Rule 15
motions and motion to suppress denials to proceed under Rule
2:21." The authority that Lopez cites in support of this
proposition is either inapposite or directly to the contrary.
See, e.g., Commonwealth v. Bertini, 466 Mass. 131, 135-136
(2013).
                                                                  2


     The case was submitted on the papers filed, accompanied by
a memorandum of law.

    Veronica J. White for the petitioner.